Title: To Thomas Jefferson from Alexander Ogle, 28 April 1805
From: Ogle, Alexander
To: Jefferson, Thomas


                  
                     Honoured Sir,
                     Ogle’s Mill Bourbon County,Kentuckey Apr. 28th. 1805.
                  
                  With the most Sincere & highest Respect as Your Fellow citizen & a Stranger, I hereby address You as my Fellow Citizen, a Gentleman whom I have never had the pleasure to be personally acquainted with, but by Character, and as a Needy Man (I hope) on the most Excellent grounds I may with Propriety also Style You—my Friend, and therefore have used the freedom to trouble You with this Scrawl, in hopes that Your Excellency will have it in his Power and be Pleased to favour his petitioner some way—as in his Opinion may appear most proper,—on hearing my Situation, a Sketch of my Life, my Sentiments [& W]ishes; I have resided in this place about Nine Years & five Months under conderable embarrassments, through various disappointments  &—Afflictions by death Sickness &c. have been anxious—for eight years , to some other part of the new Country, but was prevented for want of Specie to purchase Lands and so detained here yet, tho’ I still feel anxious to go hence and experience some other Climate, I am a Man of a weak Constitution have a Wife and five Children & a few Negroes, a small tract of Land and a Mill, I was born in New Castle County, S. Deleware the 25th. Decr. 1759. Moved with my Father and family to Monokesy Creek—seven Miles above Frederick Town in the Spring—65, where I lived (his only Son) Thirty Years and a half—at the Mills known by our name, and came to this State with my Family in the Fall—95, to the Place where I now live,—which was purchased particularly for me—by a Connection of mine, when Lands were selling higher here than ever before or since, I consequently Obliged to take, and with the refunding pay to him for the same, Rebuilding all the Mill-works a large Dam and other necessary plain dwelling houses &c. together with the untowardness of a part of my Connections—on Monokesy, (probaly to benefit themselves), in making use of a peculiarty in my Father’s Will respecting my Portion of his Estate and preventing me (several Years) from selling the same so soon and to as good a purpose as I otherways might have  which unavoidably Involved me to a considerable disadvantage in  State, I had for a considerable lenghth of time before I left Maryland contemplated coming to some part of the back Country, to get more Land for myself and family—than I was likely to own there, And tho’ (I think) I can say in truth I have always been Sober, Industrious and Carefully engaged at my business, Yet I have not obtain’d as much as I sold there; About three years ago I adventured to send three Boat-loads of Flour to New Orleans, (I blieve) of excellent quality as any that ever went out of this State, and what with it’s being a little damaged by the difficult Navagation of our small Rivers, the Glut of the Market then and the Caprice of the Spaniards who were then in possession of that place,—and lost thereby about two thousand dollars, And by the loss of three houses by fire and other damage by water together about three thousand dollars more, and having lost several of my Children too, my eldest Daughter in her third Year being drowned, my second and Darling Son at about seventeen Years of age—last Fall with the Nervous Fever, at which time myself and four other of my Sons and two black persons suffered each with the same Disease, Having experienced that the Soil here (tho’ rich and 
                      the Climate too—is neither well adapted to produce wheat of a  quality, and (I believe) will not in half or a whole Century to come ich Plly answers my occupation, being in the habit of Millering, the precariousness of sending our produce so great a distance to market, and in this rich soil the scarcity and meaness of the timber in many places, the innumerable disputes about the Titles of Land in this State, and what appears to be worst—as a general reaction is the Imperious carriage and the unjust & Wicked disposition of some of my Neighbouring fellow citizens, particularly—Professor of Religion (somewhat like St. Paul false brethren), all join’d together makes me Desire much to seek my Fortune in the Louisania Country, I began house keeping in the year 1783, and tho’ I never was so much attach’d to any place to be unwilling to exchange it for another, Yet, I have only moved once in the above space of about twenty-one Years, I have seen Dr. John Sibley’s report of said Country which to me appears reasonable and encouraging, have also seen Mr. John Fowler’s circular Letter in which I noticed the account of an allowance of some  to persons (“actual Settlers on the 20th of December 1805. Which a[s I am] not able at present to purchase Land—with Cash—would well suit [me?] I have a small Cargo in a boat now lying in Licking, waiting a rise of [wa]ter, and intend (if I live), to go along and before I return, to explore some part of said Country—in hopes to find an Alsyllum for the reception of myself and Family,—Have for several years past contemplated going to see the Louisania Country even while held by the Spanish Government, and since with abundantly more pleasure, and had thoughts frequently about a year ago of writing to You on the Subject of my going there with my Family, and to purchase some Land soon as my Circumstance would admit, and under the Sanction of Your Excellency to have Enjoyed the benefit of some Office, But that time has elapsed, And now, Sir, I crave the Favour of some one the smallest, If, (from the experience of inquiry and Just recommendation of any of my Friends & Acquaintences you should think proper to bestow on me, at least, Sir, in case my Life is spared to go and see said Country, and there can be any Land obtain’d by me, and it’s agreeable to You—Please to recommend me to some of your Friends there, and write me a Letter, probably it might find me at the Natchus or on Red River, I know none who live in that Country except Mr. James Brown (Atty.) of this State  Mr. Sibley by Character only, I wish, (Fearing the diseases prevalent in the  Climate), particularly to see the Red River and three or four hundred Miles up it, where if I can get Land well suited for small grain,  and Navagating water, will be willing to Build a Mill and occupy it there; If You, sir, may think me worth Your Notice—and covenience serves, pray inquire by some Friend or otherways at some of the Gentlemen in Frederick Town of the Traits of my Character, Names, Schley, Mantz, Steiner, Butler, Buckey, Hauer, Ritchie, Brunner, Miller, Revd. Wm. Perkinson, and M. Bartgis, in George Town—Beatty and Hedges, and of Majr. G. M. Bedinger & Govr. James Garrard of this State, and Your Petitioner will always acknowledge Your Friendship with Thankfullness—at least; I am a Religionist of the Regular Babtist order, and a full & firm Republican in Principle of State policy, or, Government, Feel comfortably serene & firmly established in the ground of my Hope for Future Happiness, and pratise Religion without Biggotry or Sophistry, & that too with Tolleration for my Friends of every other Denomination, I have tried (since I can remember), to Conduct myself in a plain, civil, and  Honest way—so far in my Life, have been a Soldier Midling  the American Revolution, and a True Whig ever since the Fall 1776, ch disgusted on hearing the Tories and British prisoners—say, that “tho’ we (Americans), made so much ado in Opposing the British Government about their Stampt acts &c.—the time was not far distant when we would be Obliged to submit tamely to the like Acts &c. under our own Government,” which to my great Mortification was the Case for a while, which pieces of Admistration with some parts of the Treaty stipulated with the British and known by the name of Jay’s has made me more ashamed than any thing the American Government has ever yet done since the declaration of Independence I don’t know that I can—with propriety—censure Genral Washington proceedings in the administration of Government, Am confident that I have not the smallest ground of such Complaint against my Friend the present President of the United States of America; But have much regretted the large apparent shew of a Struggle, in the Reign of Mr. John Adams—and not only by him but a great many others in the general Community; for an Establishment, (as I apprehended), to blend the Religious and Civil codes of Laws—partially together, which I presume, can never po be done in the nature of things, consistant with Reason and Justice. But am happy under the present Aministration, on account of the  and Complete toleration of Religious principle as well all other Civil rights,—allowed by the Laws of our General Constitution, as also every other thing that is right and necessary to be pratised by Yourself as the Administrator; As to Mr. Thomas Paine, I can’t join with my Friends of the Presbyterian and Baptist denominations to ridicule his Religious tenets,—But conclude that in a coming day neither him or I will have reason to complain that our teeth is on Edge by the other having ate sour grapes, And that I am undoubtedly under particular Obligation to thank the Almighty, that ever Tom. Paine was in America, and that he has done so much good—first & last—for the happiness of the People therein, as also for all the good done our Country by other Men, acting as Counsellers or Rulers—Justly as all good Men ought and will do, either in Matters of State Policy and the Execution of Just, Civil Laws, or, in Religion: If you should think proper, Sir, You have full permission to publish this Epistle from the words in the twentieth line in the third page “I am” to the word religion last mentioned on this page inclusive, And I hope—on Your considering the great length of time in which we have not particularly wrote to each other and my being a Dependant creature of GOD and my fellow Men, that you will Excuse my Freedom in thus writing to You, and in my Necessitous situation afford me some relief, I can (I think), with the greatest solemnity vouch for the truth of what I have wrote, tho’ I fear the diction is Ill, I am, Honoured Sir, with the Sincerest Respect as above Your Most Obt. Servant
                  
                     Alexander Ogle
                     
                  
               